Title: From Thomas Jefferson to John Adams and Benjamin Franklin, 1 March 1785
From: Jefferson, Thomas
To: Adams, John,Franklin, Benjamin



Mar. 1. 1785

Mr. Jefferson’s compliments to Mr. Adams and Doctr. Franklin and sends them his notes on the treaty with Prussia. He prays Mr. Adams, when he shall have perused them to send them to Dr. Franklin and proposes to meet them on the subject at Passy on Thursday at 12. o’clock. He sends the Prussian propositions, Mr. Adams’s and Dr. Franklin’s notes, and the former project and observations which were in the hands of Colo. Humphreys.
